DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	1.  A new rejection is found below which addresses the claim amendments.

	2.  The examiner suggests that the applicant take new/additional limitations from their specification and add them to the claims so as to narrow the focus of the applicant’s invention.
	Suggest adding both from below to each independent claim: 
	a. From figure 4, a Downlink Subframe Processing unit/function, an Uplink subframe Generation Unit/function, a Downlink Reference Signal Extraction Unit/function and an Uplink Control Information Generation Unit/function.
	b. From figure 7:  A symbol/subframe in which channel and/or signal is NOT transmitted, a Symbol subjected to CCA, a symbol/subframe in which channel and/or signal is transmitted and a symbol in which reservation signal is transmitted.

	3.  If the applicant believes an interview may help, they are encouraged to contact the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng  US 2015/0365931 and further in view of Sadeghi et al. 2014/0086173 and Chen et al. (US 2014/0204851) and Uchino (US 2016/0345364).
As per claims 1-3, Ng (2015/0365931 – PTO 892) teaches a terminal device for communicating with a base station device (2015/0365931 – PTO 892) teaches a 
a higher layer processor (Figures 3-4 show processor details) which configures a first configuration used for monitoring an Enhanced Physical Downlink Control Channel (EPDCCH) and a second configuration used for measuring a Discovery Signal (DS);
(Para #80 teaches the transmission of signals from the Base Station to the Terminal that include an EPDCCH and discovery reference signals):
 	[0080] The LTE-U /LAA carrier is ON 605 for a duration P-ON 610 and is OFF 615 for a duration P-OFF 620. When the LTE-U /LAA carrier is ON 605, LTE signals are transmitted including at least one of: PSS, SSS, CRS, DMRS, PDSCH, PDCCH, EPDCCH or CSI-RS; whereas when the LTE-U /LAA carrier if OFF 615, the LTE-U /LAA cell does not transmit any signals, with a possible exception of a discovery reference signal with a relatively long transmission periodicity. However, for simplicity it is assumed hereafter that nothing is transmitted by the LTE-U /LAA cell if it is OFF 615. An LTE-U /LAA on-off cycle 625 can be defined to be P-ON+P-OFF. The duration of the LTE-U /LAA on-off cycle 625 can be fixed or semi-statically configured according to a listen-before-talk (LBT) protocol.
a reception processor which monitors in a subframe, one 
a measurement controller which measures, in a subframe, the DS based on the second configuration, wherein in a case that simultaneous transmissions on the EPDCCH and the DS occur in a same subframe in a Licensed Assisted Access (LAA) cell, the EPDCCH is not mapped
 [0080] The LTE-U /LAA carrier is ON 605 for a duration P-ON 610 and is OFF 615 for a duration P-OFF 620. When the LTE-U /LAA carrier is ON 605, LTE signals are transmitted including at least one of: PSS, SSS, CRS, DMRS, PDSCH, PDCCH, EPDCCH or CSI-RS; whereas when the LTE-U /LAA carrier if OFF 615, the LTE-U /LAA cell does not transmit any signals, with a possible exception of a discovery reference signal with a relatively long transmission periodicity.
the DS including a primary synchronization signal a secondary synchronization signal: 
[0047] An eNB, such as the eNB 103, also transmits Primary Synchronization Signals (PSS) and Secondary Synchronization Signals (SSS), so that a UE, such as UE 116, can synchronize with the eNodeB and perform cell identification.
	But is silent on the DS including a primary synchronization signal, a secondary synchronization signal and cell-specific reference signals  (i.e. All Three), in the same subframe (ie. PSS/SSS/CRS all in same subframe) and a reception processor which monitors in a subframe, a set of candidates of the EPDCCH.
See Sadeghi (2014/0086173 – PTO 892) who teaches that the signal sent by the eNB and received by the terminal/WTRU includes a Primary Synchronization signal (PSS), Secondary Synchronization Signal (SSS) and Cell-Specific reference signal:
Methods, systems and apparatuses for operation in long-term evolution (LTE) systems are provided, including a method implemented by a wireless transmit/receive unit (WTRU) served by a cell, where an enhanced physical broadcast channel (ePBCH) may be sent by the cell and may including basic information for WTRU control. The method may include receiving, by the WTRU, the ePBCH, and demodulating the ePBCH based on a demodulation reference signal (DMRS). In some embodiments, demodulating the 
	It would have been obvious to one skilled in the art at the time of the invention’s filing, to modify Ng, such that the DS including a primary synchronization signal a secondary synchronization signal and cell-specific reference signals (i.e. All Three), to provide the ability to supply discovery information to the UE (or another UE) using various signals transmitted from the eNB to the UE.
Ng/Sadeghi are silent on (the PSS/SSS/CRS) being in the same subframe.  At least Chen et al. (US 2014/0204851) teaches that the PSS, SSS and CRS (cell specific reference signal) can be located in the same subframe (see Figure 3, shows Slot 0 containing the PSS, SSS and CRS.  At least Slot 10 contains them as well).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that (the PSS/SSS/CRS) being in the same subframe, to provide the ability for a device to receive all three synchronization and/or information signals within the same subframe/slot for quick access to this data.
Lastly, the examiner notes that Ng appears to teach monitoring one EPDCCH candidate but he is not specific as to if his design “monitors…a set of candidates of the EPDCCH”, ie. as in multiple candidates.   Thusly, the examiner puts forth Uchino (US 2016/0345364) who teaches User Search Spaces (USS’s) where there are anywhere from 1 to multiple candidates, Para’s 10, 12-13, 21:
[0088] In FIG. 10, the original number of candidates 6 in Aggregation level=1, the original number of candidates 4 in Aggregation level=2, the original number of candidates 3 in Aggregation level=4, the original number of candidates 2 in Aggregation level=8, and the original number of candidates 1 in Aggregation level=16 are the numbers of candidates defined in the standard in LTE respectively. 
[0089] By restricting in this way, the number of EPDCCH candidates in the USS of the base station MeNB becomes 10. Since the number of candidates of a DCI format is 2, the number of BDs in the USS of the base station MeNB becomes 20. Since the number of BDs in the USS of the base station MeNB is 32 when such a 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it monitors in a subframe, a set of candidates of the EPDCCH, to provide the ability to monitor more than one candidate of the EPDCCH (during a User Search Space).
Note that claim 2 teaches a BTS that communicates with a terminal/mobile device in the same manner, but in opposite direction, as described above.
Note that claim 3 teaches a communication method used between a BTS and terminal/mobile device as described above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414